                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                             March 31, 2020
                    IN THE UNITED STATES DISTRICT COURT                    David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JOEL FRANCISCO VILLARREAL,            §
TDCJ–CID # 01364926,                  §
                                      §
             Plaintiff,               §
                                      §             Civil Action No. H-20-1011
v.                                    §
                                      §
LARRY WINZER, et al.,                 §
                                      §
             Defendants.              §


                            FINAL JUDGMENT

     For the reasons stated in this Court’s Memorandum Opinion and Order of even date,

this civil action is DISMISSED WITHOUT PREJUDICE.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas on the 31st day of March,

     2020.


                                      ________________________________________
                                      KEITH P. ELLISON
                                      UNITED STATES DISTRICT JUDGE
